Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 07, 2022

The Court of Appeals hereby passes the following order:

A22D0183. STANFORD USHER v. THE STATE.

      In 2019, Stanford Usher entered a non-negotiated guilty plea to three counts
of sale of cocaine. Usher later filed a motion for an out-of-time appeal from his
judgment of conviction, which the trial court denied on October 26, 2021. Usher filed
an application for discretionary review of the trial court’s order on December 10,
2021. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). “The
requirements of OCGA § 5-6-35 are jurisdictional and this court cannot accept an
application for appeal not made in compliance therewith.” Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). See also Gable v. State, 290 Ga. 81, 82 (2) (a)
(720 SE2d 170) (2011) (noting that this Court “has held that the failure to meet the
statutory deadline for filing a discretionary application is a jurisdictional defect”).
Usher filed this application 45 days after entry of the order he wishes to appeal. Thus,
the application is untimely, and it is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/07/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.